The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
The trial was held on the 10th day of February, 1930. Appellant entered a plea of guilty. A formal motion for new trial averred that the verdict of the jury and judgment of the court were contrary to the law and evidence. This motion was overruled during the month of February, 1930, and notice of appeal given during the same month. Appellant was immediately released from custody upon entering into recognizance on appeal. The certificate of the clerk of the trial court appended to the transcript is dated the 6th day of April, 1930. A further certificate of the clerk of the trial court recites that the transcript was mailed to the clerk of the Court of Criminal Appeals on the 6th day of April, 1930. The transcript was received by the clerk of this court on December 7, 1933, which was more than three years after notice of appeal was given. There is nothing in the record to explain the failure of the clerk of the trial court to transmit the transcript to the clerk of this court within the time prescribed by law.
In view of the fact that the record is before us without a *Page 313 
statement of facts or bills of exception, no question is presented for review.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.